Citation Nr: 0717344	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to April 3, 2006. 

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.  

This current matter comes before the Board of Veterans' 
Affairs (hereinafter Board) on appeal from a June 2003 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating, effective 
January 7, 2003.  The veteran appealed for a higher 
evaluation.  Thereafter, in a December 2006 rating decision, 
the RO increased the evaluation for PTSD from 30 percent to 
50 percent, effective April 3, 2006.  A claimant is presumed 
to be seeking the highest rating available under law.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of increased rating for the veteran's PTSD remains in 
appellate status.  

The Board notes that in an August 2006 rating decision, the 
RO denied the veteran's claim for a total disability rating 
for compensation based on individual unemployability.  In a 
hearing memorandum from the veteran's representative, dated 
in March 2007, he expressed disagreement with the denial of 
the veteran's claim for a TDIU.  However, a review of the 
record shows that the RO has not issued a statement of the 
case (SOC) with regard to the claim for a TDIU.  So, for the 
reasons discussed below, this issue must be remanded to the 
RO as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  


FINDINGS OF FACT

1.  Prior to April 3, 2006, the veteran's PTSD was manifested 
by mood disturbances such as depression and irritability, 
anger outbursts, nightmares, difficulty sleeping, anxiety, 
intrusive thoughts, and Global assessment of functioning 
(GAF) scores ranging from 52 to 65, productive of 
considerable social and industrial impairment.  

2.  The veteran's PTSD has been manifested by nightmares, 
flashbacks, depression, difficulty sleeping, lack of 
concentration, irritability, hypervigilance, isolation, and 
GAF scores ranging from 50 to 61, productive of considerable 
social and industrial impairment; his psychiatric disorder 
has not resulted in occupational and social impairment with 
deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The veteran's PTSD was 50 percent disabling prior to 
April 3, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.16, 4.130, 
Diagnostic Code 9411 (2006).  

2.  The criteria for an evaluation in excess of 50 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.16, 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantive the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that his 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Peligrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
preducial error, and the application of prejudicial error in 
the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in January 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision in June 2003.  Additional letters 
were issued in August 2006 and November 2006.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for PTSD, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual Background.

The veteran's claim for service connection for PTSD was 
received in January 2003.  In support of his claim, the 
veteran submitted VA progress notes, dated from June 2001 to 
December 2002.  A November 2001 progress note reflects a 
diagnosis of PTSD.  In August 2001, the veteran was diagnosed 
with possible depression.  

The veteran was afforded a VA compensation in March 2003.  
The veteran complained of nightmares due to his Vietnam 
experiences.  He also reported night sweats.  The veteran 
noted that he and his wife sleep in separate beds as he has 
lashed out; he has hit her a couple of times.  He noted that 
he and his wife have been married for 28 years.  The veteran 
indicated that he did not socialized because he didn't like 
people around him.  The veteran also reported sporadic memory 
problems.  The veteran described efforts to avoid thoughts, 
activities, places, and people that arouse recollections of 
the trauma.  He described diminished interest in significant 
activities and feelings of detachment from others.  The 
veteran described anger outbursts, as well as sleep 
difficulties as a result of his Vietnam experience.  He 
reported being hypervigilant and startled easily.  

On mental status examination, the veteran was psychomotor 
appropriate.  Grooming and hygiene were adequate.  His mood 
was neutral with congruent affect.  He was pleasant, 
conversant, and cooperative.  He did not reveal a wide range 
of affect, but he was able to smile.  There was no thought 
disorder.  He was not suicidal or homicidal.  He was not 
hallucinating, delusional, paranoid, or disorganized.  There 
was no evidence of cognitive limitation in providing history.  
The pertinent diagnosis was PTSD, alcohol abuse in remission.  
The GAF with respect to his PTSD was 65, reflecting mild 
symptomatology.  The examiner stated that the veteran was 
able to perform his own activities of daily living without 
difficulties.  He had a history of being able to establish 
and maintain effective work and social relationships.  He did 
not have difficulty understanding complex commands.  He was 
not a danger to self or others.  

Received in February and July 2004 were VA progress notes, 
dated from December 2002 to June 2004.  These records show 
treatment for several disabilities, including PTSD.  A 
January 2004 VA progress note reflects a GAF score of 52.  A 
medical statement from a VA psychiatric nurse practitioner, 
dated in April 2004, indicates that the veteran had been 
under her care for about one year; she noted that he was seen 
on a regular basis to evaluate and adjust his medications to 
treat his PTSD.  She indicated that the veteran suffered from 
significant mood variability, which included depression, 
anxiety, irritability and anger; he also had violent 
nightmares at night which caused difficulty sleeping.  She 
further noted that the veteran had difficulty being with and 
trusting people.  The nurse practitioner stated that the 
above symptoms severely compromised the veteran's ability to 
maintain gainful employment.  A June 28, 2004 VA progress 
note indicated that the veteran had some deep seated PTSD 
symptoms, which included high anxiety, profound stress, 
sleeplessness, nightmares, and intrusive thoughts.  When the 
veteran was seen on November 2, 2005, it was reported that 
the last GAF score had been 53 in August 2005.  

VA progress notes, dated from April 2005 to August 2006, show 
that the veteran received ongoing clinical attention for 
chronic PTSD.  On April 3, 2006, the veteran was seen for a 
follow up evaluation of his PTSD.  At that time, he reported 
getting twinges of anxiety and having difficulty sleeping.  
The veteran indicated that he had been doing well for the 
most part, but he had to watch his anxiety.  It was noted 
that the veteran presented with a spontaneous affect.  He was 
relaxed and talkative per usual.  The veteran denied any 
current suicidal ideation.  The examiner noted that the 
veteran had been experiencing more anxiety, and was having a 
harder time sleeping because his antidepressant was changed 
suddenly, and without his consent.  The veteran was seen for 
a follow up evaluation on June 28, 2006; at that time, the 
veteran indicated that he had been miserable for about the 
last three months.  It was noted that the veteran had become 
very angry and irritable all the time.  He indicated that he 
has withdrawn into his home almost exclusively because of 
this anger and because he is afraid he might become violent.  
The veteran reported nightmares on a daily basis; and, he 
noted that he had been unable to sleep for the past three 
months.  On examination, it was noted that the veteran was 
anxious, very tense body posture and gazed.  The veteran 
denied current suicidal and homicidal ideations.  The 
assessment was that the veteran's PTSD symptoms in general 
had been exacerbated within the last three months to the 
extent that he is not sleeping, has chronic anxiety and 
agitation, and is fearful of going out into the public.  His 
last GAF score had been 53 in April 2006.  

Received in August 2006 was a copy of a determination from 
the Social Security Administration, dated in June 2002, 
showing that the veteran was found to be disabled due to 
organic mental disorders.  Also received from SSA were 
medical records, dated from July 1993 through June 2002, 
reflecting treatment primarily for heart disease.  Among 
these records is the report of a psychological evaluation, 
dated in May 2002, reflecting a diagnostic impression of 
cognitive disorder NOS.  

The veteran was afforded another VA examination in August 
2006.  At that time, the veteran indicated that he had never 
been hospitalized.  He noted that he was currently on 
medication for sleep and an antidepressant.  It was noted 
that the veteran had suicide attempt about one year ago; he 
explained that he rammed his car and had an accident.  The 
veteran indicated that he had suicidal ideations constantly.  
The veteran indicated that he sometimes had nightmares.  It 
was noted that the veteran continued on social security 
disability for his seizure and heart conditions.  The veteran 
indicated that he spent his days staying hours on the 
computer looking at various web sites.  He rides his Harley 
Davidson when he feels good, which is approximately 2 days a 
week.  The veteran noted that the rest of the time, he is too 
tired or lacks interest.  The veteran described himself as 
being "empty and tired."  The veteran indicated that he got 
violent with his family; so, his family stays away from him.  
Similarly, the veteran indicated that he has no friends 
because of his drinking and fighting.  The veteran described 
his concentration and memory was "bad."  The veteran 
reported having nightmares most nights; he also reported 
waking recollections everyday.  The veteran indicated that he 
made every effort to avoid thoughts, feelings, conversions, 
activities, and place.  The veteran stated that it was hard 
for him to be around people or to experience much pleasure in 
life.  He described persistent symptoms of increased arousal 
such as sleep; anger, concentration, hypervigilance, and 
exaggerated startled response.  

On examination, the veteran was casually dressed.  His 
grooming and hygiene were adequate.  He was psychomotor 
appropriate.  His mood was neutral to mildly to moderately 
depressed with a pleasant affect.  He was cooperative and 
conversant.  There was no thought disorder.  His associations 
were logical, linear, and progressive.  He was not 
delusional, hallucinating, disorganized, or paranoid.  He was 
judged not to be immediately suicidal or homicidal.  He was 
not in need of acute hospitalization.  He was able to give 
history and interact appropriately.  The pertinent diagnosis 
was PTSD.  The examiner noted that the veteran has continued 
to have nightmares, frequent waking recollections, avoidance, 
diminished interest in life activities, irritability, lack of 
concentration, hypervigilance and exaggerated startled 
response.  The examiner also noted that the veteran had had 
those symptoms for a long time; he added that the veteran 
indicated that those symptoms have adversely affected his 
work and social life.  The examiner reported that the 
veteran's GAF score with regard to PTSD was 60 to 61.  

Received in December 2006 were VA progress notes, dated from 
September 2005 to December 2006, reflecting ongoing clinical 
evaluation for symptoms of his PTSD.  When seen on September 
19, 2006, the veteran indicated that he had been very 
irritable, angry, and had more panic attacks during the last 
two months.  He noted that he had had a significant amount of 
anxiety.  He was unable to pinpoint a specific reason for his 
anxiety; however, he did not that he and his wife of 30 years 
were getting a divorce.  It was noted that the veteran's last 
GAF score was 50 on June 30, 2006.  On mental status 
examination, he had no hallucinations, no delusions, and 
thought content was normal and logical.  Judgment was 
adequate and insight was good.  


III.  Legal Analysis-Evaluation of PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, the RO has assigned 
"staged ratings" for PTSD, based on their interpretation of 
the evidence.  After careful review of the evidentiary 
record, the Board concludes that the veteran's PTSD has not 
significantly changed, and a uniform evaluation is warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

(i) A rating higher than 30 percent prior to April 3, 2006.

After careful review of the evidentiary record, the Board 
finds that a 50 percent evaluation prior to April 3, 2006 is 
warranted.  Significantly, the Board finds that, prior to 
April 3, 2006, the veteran's PTSD was manifested by mood 
disturbances such as depression and irritability, anger 
outbursts, nightmares, difficulty sleeping, anxiety, and 
intrusive thoughts.  The Board further notes that different 
examiners provided different GAF scores.  However, in January 
2004, there was a report of a GAF score of 52.  In November 
2005, there was a report that in August 2005, the GAF score 
had been 53.  Finally, in April 2006, there was a report of a 
GAF score of 53.  The above GAF scores suggest a level of 
impairment like that contemplated by the 50 percent rating.  
While severe symptoms are absent from the medical evidence, 
the veteran's symptoms appear to be at least moderate.  Based 
upon the cumulative record, the Board is not convinced that 
the veteran became worse on April 3, 2006.  Rather, the 
disability seemed to have waxed and waned.  Regardless, the 
record is not sufficient to establish an actual change in 
disability.  

(ii). A rating higher than 50 percent.

The Board concludes that the competent and objective evidence 
of record demonstrates that the veteran's disability picture 
for his service-connected PTSD most nearly approximates the 
criteria for the currently assigned 50 percent evaluation 
under Diagnostic Code 9411, and no more.  The veteran has 
been consistently described as having PTSD symptomatology 
that includes constant depression, recurring nightmares, 
difficulty sleeping, anxiety, irritability, started response, 
and social isolation.  A VA progress note, dated April 6, 
2006, the VA examiner stated that the veteran was doing well 
overall, but his PTSD symptoms are worse.  The examiner noted 
that the veteran was taking Depakote, now discontinued by a 
neurologist as of December 2005; he became angry 3 weeks ago 
and out of control for no reason and beat up another man.  
When seen on June 28, 2006, it was noted that the veteran has 
been miserable for the last three months.  He has become very 
angry and irritable all of the time.  He has withdrawn into 
his home almost exclusively because of the anger and the very 
fear of leaving his home.  At that time, the examiner stated 
that the veteran's PTSD symptoms have exacerbated within the 
last three months to the extent that he is not sleeping, has 
chronic anxiety, agitation, and is fearful of going out in 
public.  He was assigned a GAF score of 53.  

On VA examination in August 2006, the examiner noted that the 
veteran has continued to have nightmares, frequent waking 
recollections, avoidance, diminished interest in life 
activities, irritability, lack of concentration, 
hypervigilance and exaggerated startled response.  The 
examiner also noted that the veteran had had those symptoms 
for a long time; he added that the veteran indicated that 
those symptoms have adversely affected his work and social 
life.  The examiner reported that the veteran's GAF score 
with regard to PTSD was 60 to 61.  

In light of the above clinical findings, the Board is of the 
view that the veteran's findings, particularly in view of the 
VA examiners' above-addressed descriptions of the veteran's 
PTSD symptomatology, demonstrates that the service-connected 
PTSD is productive of reduced reliability and productivity, 
characteristic of pertinent disability criteria warranting no 
more than the currently assigned 50 percent rating.  

The evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.  The 
Board would point out that the record shows no findings or 
objective evidence of any of the criteria required for a 70 
percent evaluation.  There was no evidence of any symptoms 
such as thought disorder, psychosis, suicidal ideation, 
obsessional rituals, near-continuous panic, impaired 
intellectual functioning, or impaired judgment.  On the 
August 2006 VA examination and the outpatient progress notes 
that addressed specific symptomatology, no thought disorder 
was found; he was described as logical and coherent.  The 
report did indicate that the veteran is currently in the 
midst of a divorce from his wife of 31 years, and he has 
described a detachment from other people.  Clearly, the 
evidence shows reduced reliability and some problems with 
interpersonal relationships.  However, the evidence does not 
suggest that his PTSD symptoms are of such severity to 
warrant a rating of 70 percent or higher.  Accordingly, the 
Board concludes that the veteran does not meet or nearly 
approximate the level of disability required for an 
evaluation in excess of 50 percent for his PTSD.  

Even when we consider the lower scores, the range between 50 
and 60 still represents no more than moderate symptoms.  The 
Board accepts that the veteran's impairment is subject to 
change, but the broad range of disability remains that 
contemplated by the 50 percent evaluation.  

The veteran is competent to assert that his symptoms are 
worse.  He is not, however, a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds the medical evidence to be more probative of the 
severity of his PTSD.  The record clearly establishes that he 
does not have deficiencies in most areas.  He functions 
independently and appropriately, and there is no indication 
of obsessional rituals, impaired impulse control, or neglect 
of appearance.  Clearly, a higher evaluation is not 
warranted.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

A 50 percent evaluation for PTSD, prior to April 3, 2006, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  


REMAND

As noted by the Board in the Introduction, in August 2006, 
the RO denied entitlement to a TDIU.  In a hearing 
memorandum, dated in March 2007, the veteran's service 
representative expressed disagreement with this 
determination.  The filing of a Notice of Disagreement 
initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 
398, 408- 410 (1995).  The RO has not issued a Statement of 
the Case as to this issue.  Under the Court's jurisprudence, 
the Board is obligated to remand, rather than refer, this 
issue.  See Godfrey, supra; see also Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should ensure that all notice 
and development required by the VCAA has 
been done with respect to the claim for a 
TDIU.  

2.  Thereafter, the RO must issue a 
Statement of the Case (SOC), containing 
all applicable laws and regulations, on 
the issue of entitlement to a TDIU and 
advise him that he still needs to submit 
a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect an 
appeal to the Board concerning that 
issue.  If, and only if, he perfects an 
appeal concerning this additional issue 
should it be returned to the Board.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purpose of this REMAND is to accord the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


